PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARK et al.
Application No. 16/228,780
Filed: 21 Dec 2018
For: COMPOSITION FOR ETCHING AND MANUFACTURING METHOD OF SEMICONDUCTOR DEVICE USING THE SAME
:
::
:	DECISION ON PETITIONS
:	UNDER 37 CFR 1.137(a) AND
:   	37 CFR 1.313(c)(2)
:
:





This is a decision on the renewed petition, filed August 03, 2021, under 37 CFR 1.137(a), to revive the above-identified unintentionally abandoned application and on the petition under 37 CFR 1.313(c)(2), filed May 20, 2021, to withdraw the above-identified application from issue.

The petition under 37 CFR is GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 09, 2021. The issue fee was timely paid on April 26, 2021. Accordingly, the application became abandoned on April 27, 2021. A Notice of Abandonment was mailed April 30, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has submitted (1) an executed oath and declaration from inventor Jin-Uk Lee; (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.  


The petition under 37 CFR 1.313(c)(2) is DISMISSED.


As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   



	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	
(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	
(2) Consideration of a request for continued examination in compliance with 37 CFR 1.114; or
	
(3) Express abandonment of the application.  Such express abandonment may be in favor of a continuing application.

Upon payment of the issue fee, an application will not be withdrawn from issue upon petition except for the reasons enumerated in 37 CFR 1.313(c).  The circumstances of the above-identified application do not fall within any of those exceptions.  In this regards, upon further review of the file, it has been discovered that the filing of the application data sheet (ADS) at initial filing indicates the spelling for the named inventor Jin-Uk Lee which includes the hyphen “-“ as indicated in the corrected ADS submitted with renewed petition.  As a result, the ADS deemed unnecessary since no changes were needed. Therefore, the RCE is improper due to the reason that it was filed without a proper submission under 37 CFR 1.114

For the reason stated above, the petition under 37 CFR 1.313(c) cannot be granted. 

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions